DETAILED ACTION

Interview
1.	Interview was held on August 4, 2022 with Mr. Michael Drezens, and Examiner brought the issue of potentially non-patentable subject matter regarding claim 20, and Applicant approved the change on claim 20 to be made with Examiner’s Amendment.  See the attached Interview Summary.  

Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

IN THE CLAIMS:
Amend the claims 20 as follows:
20. (Currently amended) A computer program product comprising code stored in a non-transitory computer-readable storage medium, the code comprising:
	code to provide, to a first service, a request to authenticate an identity document, the
request comprising first captured image data of the identity document;
	code to receive, from the first service, an indication that the identity document has been
authenticated based on the first captured image data;
	code to generate, responsive to receiving the indication, a first representation based on
the first captured image data;
	code to store the first representation;
	code to receive, from a second service and after the first representation is stored, a
request associated with verifying an integrity of the identity document;
	code to, responsive to the request,
		capture second image data of the identity document,
		generate a second representation based on the second captured image data;
	code to compare the second representation with the first representation of the identity
document, the first representation comprising first form factor data of the identity document; and
	code to provide, to the second service, a response to the request based on the compare 
of the first and second representations.

Allowable Subject Matter
3.	Claims 1, 3-11, and 13-22 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:  The claims are directed at a method for verifying the identity of the document. The identity document is previously accepted and identity document is authenticated based on the prior captured image data; and service provider presents a request for verifying the integrity of the document along with the image data of the identity document, and comparison is made between the image data and the prior representation of the identity document, the prior representation comprising prior form factor data of the identity document, and providing to the service provider, a response regarding the authenticity of the identity document.  Such a method is neither disclosed nor suggested by the cited prior arts.  Device claims and computer program product claims limited in the same manner as the method claims are also allowable, and therefore all pending claims are allowed.  With the Examiner’s amendment, computer program claims clearly are limited to the non-transitory signals.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
August 4, 2022